COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Select Specialty Houston- Houston, L.P., Select Specialty Hospital-
                          Houston Medical Center SSH Houston Medical Center v. Lynella Hart

Appellate case number:    01-13-00107-CV

Trial court case number: 2012-29089

Trial court:              151st District Court of Harris County

        On July 23, 2014, Appellants filed their Unopposed Motion to Abate Appeal for Parties
to Finalize Settlement Agreement. The motion is GRANTED. This appeal is abated for 30 days
from the date of this order, unless a motion to dismiss is filed before that date. At the expiration
of 30 days, if no agreed motion to dismiss is filed, or if appellants have no brief on file, this
appeal may be dismissed for want of prosecution.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually      Acting for the Court


Date: August 12, 2014